Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 15 August 1775
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.] Augt 15th 1775
May it Please your Excellency

Inclosd are the Observations as usual.
I hope to be able tomorrow to forward to your Excellency a letter from the Mr J. C. the Grocer[.] I heard from him yesterday informing that he Expected to git further Information by tomorrow if it comes to hand Shall forward it with all Conveniant Speed. I am your Excellencys most Obediant Humbe Servt

Loammi Baldwin Leut. Col.

